  1
      BARRACK, RODOS & BACINE
  2   SAMUEL M. WARD (216562)
      One America Plaza
  3   600 West Broadway, Suite 900
      San Diego, CA 92101
  4   Telephone: (619) 230-0800
      Facsimile: (619) 230-1874
  5
      sward@barrack.com
  6
      Counsel for City of Philadelphia
  7   Board of Pensions and Retirement

  8

  9

 10                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 11                                SAN FRANCISCO DIVISION

 12

 13   In re:                                          Case No. 19-30088 (DM) (Lead Case)

 14   PG&E CORPORATION                                Chapter 11

 15                 - and –                           (Jointly Administered)

 16   PACIFIC GAS AND ELECTRIC
      COMPANY,
 17
                                   Debtors.
 18   ☒ Affects Both Debtors
      ☐ Affects PG&E Corporation                      JOINDER OF THE CITY OF
 19   ☐ Affects Pacific Gas and Electric              PHILADELPHIA BOARD OF PENSIONS
      Company                                         AND RETIREMENT TO SECURITIES LEAD
 20                                                   PLAINTIFF’S OBJECTION TO
                                                      REORGANIZED DEBTORS’ MOTION TO
 21                                                   APPROVE SECURITIES ADR AND
                                                      RELATED PROCEDURES FOR
 22                                                   RESOLVING SUBORDINATED
                                                      SECURITIES CLAIMS [D.I. 9189]
 23

 24

 25

 26
 27

 28
                          JOINDER OF THE CITY OF PHILA BOARD OF PENSIONS & RETIREMENT TO SECURITIES LEAD P’S
                                             OBJ TO REORGANIZED DEBTORS’ MOTION TO APPROVE SECURITIES ADR
Case: 19-30088   Doc#   9241 Filed: 10/06/20 Entered: 10/06/20 16:13:47                    Page(DM)
                                                                                Case No. 19-30088 1 of(Lead Case)
                                                3
  1          The City of Philadelphia Board of Pensions and Retirement, the holder of a Securities
  2   Claim1 and a creditor in the chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-
  3
      captioned reorganized debtors (the “Debtors”, or as reorganized pursuant to the Plan, the
  4
      “Reorganized Debtors”), by and through its undersigned counsel, submits this joinder
  5
      (“Joinder”) to Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve
  6

  7   Securities ADR and Related Procedures for Resolving Subordinated Securities Claims [Docket

  8   No. 9189] (the “Securities ADR Objection”), in opposition to Reorganized Debtors’ Motion to

  9   Approve Securities ADR and Related Procedures for Resolving Subordinated Securities Claims
 10   [Docket No. 8964] (the “Securities ADR Motion”). In support of this Joinder, the City of
 11
      Philadelphia Board of Pensions and Retirement, respectfully states as follows:
 12
                                 JOINDER AND RESERVATION OF RIGHTS
 13
             1.    The City of Philadelphia Board of Pensions and Retirement is a Securities Claimant
 14

 15   and timely filed proofs of claim against the Debtors by the Extended Bar Date (Claim Nos.

 16   BS@GQ27423 and SL#OA27423).

 17          2.    The City of Philadelphia Board of Pensions and Retirement incorporates by
 18
      reference and hereby joins in all arguments set forth in the Securities ADR Objection.
 19
             3.    The City of Philadelphia Board of Pensions and Retirement reserves its right to
 20
      supplement this Joinder and further reserves its rights to participate in any hearing to consider
 21
      the Securities ADR Motion, including its rights to make any arguments and to examine
 22

 23   witnesses.

 24

 25
      1
 26    Capitalized terms not defined herein shall have the meaning ascribed to them in the Securities
      ADR Objection (as defined herein) and the Securities ADR Motion (as defined herein), as
 27   applicable.

 28                         JOINDER OF THE CITY OF PHILA BOARD OF PENSIONS & RETIREMENT TO SECURITIES LEAD P’S
                                               OBJ TO REORGANIZED DEBTORS’ MOTION TO APPROVE SECURITIES ADR
                                                                                  Case No. 19-30088 (DM) (Lead Case)

Case: 19-30088     Doc# 9241      Filed: 10/06/20       1
                                                        Entered: 10/06/20 16:13:47             Page 2 of
                                              3
  1                                              CONCLUSION
  2          For all of the foregoing reasons, The City of Philadelphia Board of Pensions and
  3
      Retirement respectfully requests that this Court enter an Order denying the Securities ADR
  4
      Motion and granting such other and further relief as may be just and proper.
  5

  6   Dated: October 6, 2020                          BARRACK, RODOS & BACINE
  7

  8                                                   By: /s/ Samuel M. Ward
                                                         Samuel M. Ward (216562)
  9                                                      One America Plaza
                                                         600 West Broadway, Suite 900
 10                                                      San Diego, CA 92101
 11                                                      Telephone: (619) 230-0800
                                                         Facsimile: (619) 230-1874
 12                                                      sward@barrack.com

 13                                                   Counsel for the City of Philadelphia Board of
                                                      Pensions and Retirement
 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28                         JOINDER OF THE CITY OF PHILA BOARD OF PENSIONS & RETIREMENT TO SECURITIES LEAD P’S
                                               OBJ TO REORGANIZED DEBTORS’ MOTION TO APPROVE SECURITIES ADR
                                                                                  Case No. 19-30088 (DM) (Lead Case)

Case: 19-30088    Doc# 9241       Filed: 10/06/20       2
                                                        Entered: 10/06/20 16:13:47             Page 3 of
                                              3
